NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
CHRISTOPHER A. BENTON-EL,
Petitioner, -
V.
DEPARTMENT OF THE AIR FORCE,
Resp0ndent.
2011-3117 ..
Petiti0n for review of the
Merit SystemS Protection
Board in case no. AT0752090709-1-2.
ON MOTION
ORDER
Christopher A. Bent0n-El
time to file his reply brief
Upon consideration thereof
IT ls 0RDERED THAT:
moves for an extension of

BENTON-EL V. AIR FORCE
2
The motion is granted Benton-El’s reply brief is due
within 14 days of the date of filing of this 0rder.
FOR THE COURT
 2 2  )‘s/ J an Horba1y
Date J an Horbaly
cc: Christ0pher A. Bent0n-El
Clerk
Sarah M. Bienk0wski, Esq. ruin
U.S. COURT 0F APPEALS FOR
s21 ms FEoERALclRcun
AUG 22 2011
' - .|AN HJDRBALY
CLERK